971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SHOREHAM-WADING RIVER CENTRAL SCHOOL DISTRICT and Scientistsand Engineers for Secure Energy, Inc., Petitioners,v.NUCLEAR REGULATORY COMMISSION and United States of America,Respondents.
Nos. 91-1140, 91-1301.
United States Court of Appeals, District of Columbia Circuit.
June 11, 1992.

Before BUCKLEY, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of petitioners' motion to dismiss, it is


2
ORDERED that the motion is granted and the above-entitled cases are hereby dismissed.   The Clerk is directed to transmit a certified copy of this order to the respondents in lieu of a formal mandate.